    Case 13-04218-LA13             Filed 10/03/18       Entered 10/03/18 11:50:02              Doc 123     Pg. 1 of 1


                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                    Minute Order
Hearing Information:
                                                                                                                           0.00
                     Debtor:   WILLIAM R. & ISABEL L. ZERNICKE
               Case Number:    13-04218-LA13             Chapter: 13
      Date / Time / Room:      WEDNESDAY, OCTOBER 03, 2018 10:00 AM DEPARTMENT 2
       Bankruptcy Judge:       LOUISE DeCARL ADLER
        Courtroom Clerk:       KAREN FEARCE
          Reporter / ECR:      TRISH CALLIHAN

Matter:
              TRUSTEE'S MOTION TO DISMISS CASE (Fr 9/19/18)



Appearances:

        BRIAN J. MCGOLDRICK, ATTORNEY FOR WILLIAM R. ZERNICKE, ISABEL L. ZERNICKE
        RICHARD STEVENSON, ATTORNEY FOR DAVID L. SKELTON, TRUSTEE

Disposition:                                                                                                 1.00

        The Court's T/R is vacated. The debtor tendered a cashier's ck in the amt of $1,200.
        The plan to complete & the discharge to enter. No Atty fees are requested.




Page 1 of 1                                                                                              10/3/2018   11:44:50AM
